Title: From Benjamin Franklin to James Russell, 18 August 1780
From: Franklin, Benjamin
To: Russell, James


Sir,Passy, Augt. 18. 1780.
I had the Honour of receiving a Line from you dated the 13th. June, in which you acquainted me, that Mr: Hanbury was at Bath the 10th. drinking the Waters for his Health, but would certainly be in Town in a month or sooner, when I might depend on an answer to a Letter I had written to the Trustees. That Answer has possibly been sent but never came to my hands, of which I thought it right to acquaint you requesting a Copy, which if sent under Cover to any merchant at Paris will be more likely to reach me. With great Respect I have the Honour to be, Sir, &c.
M. James Russel.
